Title: From George Washington to Major General Robert Howe, 24 August 1779
From: Washington, George
To: Howe, Robert


        
          Dear Sir,
          Head Quarters West Point Aug. 24th 1779
        
        I am this moment favoured with your two letters of yesterday, one public one private—and yesterday with that of the 21st.
        The conduct of the militia at horseneck is a little extraordinary, but perhaps it is rather an omission than a wilful delinquency. It would however be inexpedient to involve any question of authority upon the occasion and better to make it an affair of management. The Militia being drawn out by the mere motion of the State and for a local purpose, it is a nice point to determine how far they may be subject to the command of Continental officers, unless absolutely acting in conjunction. I send you a line to the commanding officer at Horseneck, which I hope will place things upon a proper footing. Whenever it shall be found necessary to call out the Militia of this state I have no doubt, they will be subjected to the direction of any superior Continental officer where they serve—when they act in conjunction it must be so, of course.
        With respect to the proposed attempt I have full confidence that your undertaking or relinquishing it will be determined by sufficient reasons. At the same time I do not think the forward movement for the ostensible purpose of foraging would be so likely to succeed as another mode which may be adopted. It was practised with success in the enterprise against Paulus Hook; but this would awaken the enemys suspicions to a repetition of the same stratagem; and make the deception less probable. The movements of the enemy on Long Island is an additional objection to it, as your approach towards the Bridge would increase your danger—and I think your jealousies for that quarter are so justifiable, that I would recommend to you to redouble your vigilance; and if you should find it necessary to change your position for one of greater security, you will not delay it to consult me. An

inclination of a few miles to your right will not be amiss. I shall caution the militia at Horseneck in the same spirit and advise them to govern their motions by the instructions they may receive from you.
        The mode, which in my opinion would give your project the greatest likelihood of success is to assemble suddenly all your dragoon and waggon horses—to mount the men of your party double—begin your march about dusk and push down, under favour of the night with all the celerity in your power. Your present distance would render the attempt less suspected—your approach, under whatever pretence, would create alarm. Your movement by this method would be more rapid, more unexpected, less discoverable—the surprise more complete—The only doubt is concerning the sufficiency of the horses; of this without knowing the number, I cannot judge—What I here mention is only advice not direction and leaves you to act as you please. I am &c.
      